Title: To George Washington from Ebenezer Hazard, 7 May 1789
From: Hazard, Ebenezer
To: Washington, George



Sir,
New York May 7th 1789

It is really with Reluctance that I add my name to the List of those who are Candidates for Offices, and by their Importunity encrease the weight of your Burthens: nor did I intend to do it: for, enjoying already the Office of Postmaster General, and conscious of no Cause of Removal, I thought it unnecessary; but having been lately informed that I have a Competitor, and fearing lest your Excellency should suppose me indifferent

about a Reapppointment, were I altogether silent, it seems a Duty I owe my Family to request the Honor of a Nomination should your Excellency think me qualified for being further serviceable to the Public. I have the Honor to be, very respectfully, Your Excellency’s most obedient Servant

Ebenr Hazard

